Fourth Court of Appeals
                                    San Antonio, Texas
                                         February 25, 2019

                                        No. 04-18-00865-CV

                          IN RE THE COMMITMENT OF M. A. C.,

                   From the 175th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2017CI23282
                       Honorable Catherine Torres-Stahl, Judge Presiding


                                           ORDER
        In this appeal of the trial court’s civil commitment order, see TEX. HEALTH & SAFETY
CODE ANN. § 841.081, Appellant’s court-appointed attorney filed an Anders brief. In the brief,
counsel states that after a professional evaluation of the record, counsel finds no reversible error,
and concludes the appeal is without merit and wholly frivolous; counsel also attached a motion
to withdraw. See Anders v. California, 386 U.S. 738, 744 (1967); In re Commitment of Falcon,
No. 09-18-00049-CV, 2018 WL 6205135, at *1 (Tex. App.—Beaumont Nov. 29, 2018, pet.
filed) (mem. op.) (applying Anders procedure in an appeal from a civil commitment order).
       Counsel informed Appellant of his right to file a pro se brief and provided Appellant a
copy of the appellate record.
        The State filed a letter waiving its right to file an appellee’s brief unless Appellant files a
pro se brief.
     If Appellant desires to file a pro se brief, we ORDER Appellant to do so within THIRTY
DAYS of the date of this order. See TEX. R. APP. P. 38.6(a).
     If Appellant files a pro se brief, the State may file a responsive brief not later than
THIRTY DAYS after Appellant’s pro se brief is filed in this court. See id. R. 38.6(b).
         Counsel’s motion to withdraw is HELD IN ABEYANCE pending further order of this
court.


                                                       _________________________________
                                                       Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of February, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court